Citation Nr: 0705761	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-03 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for status-post hepatitis B and status-post hepatitis A.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the RO that denied a 
disability rating in excess of 10 percent for status-post 
hepatitis B and status-post hepatitis A.  The veteran timely 
appealed.  In April 2006, the Board remanded the matter for 
additional development.

The Board also notes that the evidence of record, including 
the veteran's statements, appears to raise the issue of 
service connection for sarcoidosis, as secondary to his 
chronic liver disease.  This matter is referred to the 
attention of the RO for appropriate action.  


FINDING OF FACT

The veteran's chronic liver disease is manifested primarily 
by intermittent symptoms of right upper quadrant discomfort 
and mild fatty infiltration, and minimal liver function 
abnormalities; incapacitating episodes of at least two weeks 
duration or daily symptoms of fatigue, malaise, and anorexia 
that require dietary restriction or continuous medication are 
not shown.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for status-post hepatitis B and status-post hepatitis A are 
not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.114, Diagnostic Code 7345 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through a January 2004 letter, the RO notified the veteran of 
elements of service connection, the evidence needed to 
establish each element, and evidence of increased disability.  
This document served to provide notice of the information and 
evidence needed to substantiate the claim.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  The letter 
requested that he provide the names and addresses of medical 
providers, the time frame covered by the records, and the 
condition for which he was treated, and notified him that VA 
would request such records on his behalf if he signed a 
release authorizing it to request them.

The letter asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The document meeting the VCAA's notice requirements was 
provided to the veteran before the rating action on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  His claim was fully developed 
and re-adjudicated by an agency of original jurisdiction 
after notice was provided.  Mayfield v. Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The July 2006 supplemental statement of the case provided the 
veteran with notice as to how VA assigns a disability rating 
and an effective date for any award of increased benefits on 
appeal for service-connected disabilities.  The Board finds 
no prejudice to the veteran in proceeding with a denial of 
the claim, as concluded below, because any question as to the 
appropriate disability rating and effective date to be 
assigned is rendered moot.  He had previously received all 
required notice regarding service connection, as well as the 
applicable rating criteria for an increased disability 
rating. The claim denied obviously does not entail the 
setting of a new disability rating or an effective date.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claim on appeal, reports of which are of 
record.  The veteran has not identified, and the record does 
not otherwise indicate, any existing pertinent evidence that 
has not been obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Service connection has been established for status-post 
hepatitis B and status-post hepatitis, effective January 
1964.

The current 10 percent disability rating, effective November 
2003, has been assigned under 38 C.F.R. § 4.114, Diagnostic 
Code 7345, pertaining to chronic liver disease without 
cirrhosis.

A 10 percent evaluation is warranted for intermittent 
fatigue, malaise, and anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least one week, but less than two weeks, 
during the past 12-month period. 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2006).

A 20 percent rating is assigned for daily fatigue, malaise, 
and anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  Id.

A 40 percent evaluation is warranted for daily fatigue, 
malaise, and anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 12 
month period.  Id.

A 60 percent rating is assigned for daily fatigue, malaise, 
and anorexia, with substantial weight loss (or other 
indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least six 
weeks during the past 12 month period.  Id.

A 100 percent rating is assigned for near-constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  Id.

In this case, the evidence does not warrant a disability 
evaluation in excess of 10 percent for the veteran's status-
post hepatitis B and status-post hepatitis A.

Records show a normal liver and spleen study in May 2002.  
Images of the upper abdomen in July 2003 reveal mild fatty 
infiltration.

During a February 2004 VA examination, the veteran complained 
of right upper quadrant discomfort and fatty food 
intolerance.  Examination revealed adequate muscle strength 
without evidence of wasting, and no signs of liver disease.  
The veteran weighed 138 pounds.

Records show that the veteran underwent a liver biopsy in 
April 2004, due to a history of elevated liver enzymes, 
alkaline phosphatase, and bilirubin.  The biopsy revealed 
granulomatous hepatitis with multiple non-caseating 
granulomata, suggestive of sarcoidosis.  As noted above, this 
issue is referred to the RO for appropriate action.  

A computed tomography of the veteran's chest in January 2005 
reveals mild fatty infiltration of the upper abdomen.

VA treatment records, dated in March 2005, reveal symptoms of 
fever, cough, night sweats, and weight loss.  In May 2005, 
the veteran was diagnosed with hepatosarcoidosis, clinically 
stable from liver standpoint.

The report of a June 2006 VA examination includes diagnoses 
of hepatitis B and history of hepatitis A, with minimal liver 
function abnormalities.  The veteran also complained of right 
upper quadrant discomfort.  Examination revealed no evidence 
of malnutrition and no evidence of muscle wasting; the 
veteran weighed 234 pounds.  The examiner found no symptoms 
of constant or severe debilitating problem, or of any recent 
incapacitating episodes.  The recorded weight is an apparent 
typographical error as a statement received from the 
veteran's spouse indicated his actual weight is 136 and that 
he has never weighed 234.  

Despite the veteran's contention that his chronic liver 
disease has increased in severity, the objective medical 
evidence, consisting of VA examinations and treatment 
records, does not show any findings of daily fatigue, 
malaise, or anorexia requiring dietary restriction or 
continuous medication.  Nor is there any objective evidence 
of incapacitating episodes having a total duration of at 
least two weeks during any 12-month period during the 
duration of this appeal.  

In this case, the veteran's chronic liver disease is 
manifested primarily by intermittent symptoms of right upper 
quadrant discomfort and mild fatty infiltration, and minimal 
liver function abnormalities.  These symptoms do not meet the 
criteria for a disability rating in excess of 10 percent.  

There is no showing that the veteran's service-connected 
status-post hepatitis B and status-post hepatitis A have 
resulted in so exceptional or unusual a disability picture as 
to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's chronic 
liver disease has not been shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards.  The veteran is not currently 
working, and there is no evidence of recent hospitalizations.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

Thus, the weight of the evidence is against the grant of an 
increased disability rating for the veteran's status-post 
hepatitis B and status-post hepatitis A.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2006).


ORDER

An increased rating for status-post hepatitis B and status-
post hepatitis A is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


